NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


 NATIONAL CREDIT UNION                           No.    13-56851
 ADMINISTRATION BOARD, as
 Liquidating Agent of U.S. Central Federal       D.C. No. 2:11-cv-06521-GW-JEM
 Credit Union and of Western Corporate
 Federal Credit Union,
                                                 ORDER*
             Plaintiff-Appellant,

    v.

 GOLDMAN SACHS AND CO; et al.,

             Defendants-Appellees.



 NATIONAL CREDIT UNION                           No.    13-56852
 ADMINISTRATION BOARD, as
 Liquidating Agent of U.S. Central Federal       D.C. No. 2:11-cv-06521-GW-JEM
 Credit Union and of Western Corporate
 Federal Credit Union,

             Plaintiff-Appellee,

    v.

 GOLDMAN SACHS AND CO; et al.,

             Defendants-Appellants.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
 NATIONAL CREDIT UNION                            No.    14-55309
 ADMINISTRATION BOARD,
                                                  D.C. No. 2:11-cv-06521-GW-JEM
              Plaintiff-Appellee,

    v.

 GOLDMAN SACHS & CO and GS
 MORTGAGE SECURITIES CORP,

              Defendants-Appellants.

                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                       Argued and Submitted December 8, 2015
                                Pasadena, California

Before: D.W. NELSON, REINHARDT, and NGUYEN, Circuit Judges.

         The joint stipulated motion of Plaintiff-Appellant-Cross-Appellee and

Defendants-Appellees-Cross-Appellants to voluntarily dismiss these cases under

Federal Rule of Appellate Procedure 42(b) is granted. Each party shall bear its own

costs.

         These appeals are DISMISSED.




                                           2